328 S.W.3d 818 (2010)
In re The Matter of Selena Layana LAUVER-GARCIA by and through her next friend, Tye Clayton GARCIA.
Tye Clayton Garcia, Appellant,
v.
Anna Lauver (n/k/a Koch), Respondent.
No. WD 71690.
Missouri Court of Appeals, Western District.
December 30, 2010.
Nancy A. Garris, Blue Springs, MO, for Appellant.
James H. Young, Lee's Summit, MO, for Respondent.
Before THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Mr. Tye Clayton Garcia appeals the trial court's judgment concerning child custody and relocation. For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).